     Case 2:18-cv-01827-TLN-JDP Document 66 Filed 02/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    DE’VON-SAMUEL JAMES-                              Case No. 2:18-cv-01827-TLN-JDP (PC)
      SINGLETON PERKINS,
11                                                      ORDER DENYING PLAINTIFF’S MOTION
                         Plaintiff,                     FOR DISCOVERY
12
                v.                                      ECF No. 62
13
      D. BAUGHMAN, et al.,
14
                         Defendants.
15

16          Plaintiff has filed a motion that requests defendants produce documents related to their

17   work history and disciplinary record. ECF No. 62. The motion also appears to request that

18   defendants answer certain questions concerning the events giving rise to this action. Id. at 2.

19   Defendant O’Rilley has filed an opposition to plaintiff’s motion. ECF No. 64. Therein, he argues

20   that plaintiff never served him with requests for production of documents, and therefore that

21   plaintiff’s motion should be denied as premature.1

22          Having reviewed plaintiff’s motion, the court finds that it is not a proper motion to compel

23   discovery pursuant to Federal Rule of Civil Procedure (“Rule”) 37(a). Rather, the motion is more

24   appropriately construed as a request for discovery pursuant to Rules 33 and 34. Plaintiff is hereby

25   notified that he may not serve defendants with his discovery requests by filing them with the

26
            1
27             In violation of Local Rule 230(l), defendant Soltanian failed to timely file an opposition
     or statement of non-opposition to plaintiff’s motion. Soltanian is admonished that any future
28   violation of the court’s local rules may result in the imposition of sanctions.
                                                          1
     Case 2:18-cv-01827-TLN-JDP Document 66 Filed 02/23/21 Page 2 of 2


 1   court. Instead, plaintiff must serve his discovery requests on each defendant from whom he seeks

 2   discovery. See Fed. R. Civ. P. 30-36.

 3            Accordingly, plaintiff’s motion for discovery, ECF No. 62, is denied.

 4
     IT IS SO ORDERED.
 5

 6
     Dated:      February 22, 2021
 7                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
